Matter of Alter (2016 NY Slip Op 07080)





Matter of Alter


2016 NY Slip Op 07080


Decided on October 27, 2016


Appellate Division, First Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 27, 2016
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Karla Moskowitz, Justice Presiding,
Paul G. Feinman
Judith J. Gische
Barbara R. Kapnick
Ellen Gesmer,	 Justices.


M-3839 

[*1]Paul R. Alter, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Paul R. Alter, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on December 16, 1965.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Raymond Vallejo, of counsel), for petitioner.
Michael S. Ross, for respondent.


Per Curiam


Respondent Paul Richard Alter was admitted to the practice of law in the State of New York by the Second Judicial Department on December 16, 1965. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Department.
The Departmental Disciplinary Committee moves for an order under the Rules of the Appellate Division, First Department (22 NYCRR) § 603.11, accepting respondent's resignation and striking his name from the roll of attorneys admitted to practice law in the State of New York.
Respondent's affidavit of resignation, sworn to July 28, 2016, fully conforms to the requirements of 22 NYCRR 603.11. Respondent acknowledges that he is the subject of an investigation by the Committee into allegations that, from late 2008 until 2012, while he was a shareholder at his former law firm, he engaged in professional misconduct by submitting reimbursement requests for improper expenses and disbursements. These expenses and disbursements were, in certain instances, charged to the firm, and in other instances, were charged to the firm's clients. According to respondent, upon review of the firm's submissions to the Committee, and "upon reflection," he understands that he mishandled his requests for reimbursement totaling $30,102.68 over a period of years. Further, respondent states, he understands that the requests were inconsistent with the firm's policies and were therefore improper. Respondent avers that for that reason, and in "the spirit of reconciliation," he issued a check in the amount of $30,102.68 to his former firm.
Respondent acknowledges that if disciplinary charges were brought against him under this set of facts, he could not successfully defend himself on the merits against the charges (see 22 NYCRR 603.11[a][3]). He further states that his resignation is freely and voluntarily rendered, without coercion or duress, and that he is fully aware of the implications of submitting his resignation (see 22 NYCRR 603.11[a][1]).
Respondent's affidavit of resignation fully complies with 22 NYCRR 603.11 and therefore, this Court should accept it (see e.g. Matter of Meltzer, 136 AD3d 14, 16—17 [1st Dept 2015]; Matter of Weintraub, 123 AD3d 135 [1st Dept 2014]). Accordingly, the Committee's motion should be granted and respondent's affidavit of resignation from the practice of law accepted, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to July 28, 2016.
All concur.
Order filed [October 27, 2016].Moskowitz, J.P., Feinman, Gische, Kapnick, and Gesmer, JJ.
Respondent's name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof. Opinion Per Curiam. All concur.